STONE, J.
— Without determining what our decision would be, if this record shewed that the judgment was rendered before the maturity of the notes, we think the circuit court did not err in deciding that the plaintiff was entitled to a judgment against the garnishee. The notes, though payable in bank, were overdue when the judgment was rendered; and it is inferable from the record that they had matured before they became the absolute property of Aycock, under the second arrangement. Under these circumstances, no subsequent transfer of the notes by Aycock could expose the garnishee to another recovery on them. The recital in the record shows, that the *512parties admitted that tbe contest on tbe validity of tbe transfer bad been abandoned and determined; and there existed no reason wby judgment should not have been rendered against the garnishee.
In rendering tbe final judgment against tbe garnishee, tbe circuit court committed a clerical error. That judgment was rendered on the 3d day of May, 1856. It should have specified tbe amount for which judgment was then rendered, and should not have left the amount uncertain, to be ascertained by a computation of interest. The record, however, contains sufficient facts to enable us to render such judgment as the circuit court should have rendered. The amount due from the garnishee, according to his answer, was, on May 3d, 1856, about two thousand and ten dollars.
The judgment of the circuit court is reversed; and this court, proceeding to render such judgment as the circuit court should have rendered, doth hereby order and adjudge as follows : Came the parties by their attorneys; and it appearing to the satisfaction of the court, from the answer of the garnishee, and the admissions of the parties, made in open court, that at the time the garnishee was summoned, he was indebted to the defendant, A. 8. Aycoek, by two promissory notes, which, together with interest up to May 3d, 1856, amount to about the sum of two thousand and ten dollars, which is still due; and it being shown to the court that, on the 27th day of February, 1847, the plaintiffs recovered a judgment, in the county court of Mobile county, against the defendant, A. S. Aycock, for the sum of one thousand dollars, besides the sum of fourteen 6-100 dollars costs of suit, the whole of which is unpaid ; and the amount of said judgment, with interest thereon up to May 3d, 1836, including said costs, being the sum of seventeen hundred and twenty-nine 50-100 dollars: It is therefore, on motion of plaintiffs, considered and adjudged by the court, that the plaintiffs recover of said garnishee, John Hall, said sum of seventeen hundred and twenty-nine 50-100 dollars, together with the costs of said garnishment proceedings in the court below; it appearing that such recovery and costs *513do'not exceed the amount due from the garnishee to Ay-cock. This judgment to bear interest from May, 8d 1856.
Let the costs of this appeal be paid by the appellant.